DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 18, 24, & 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 18, in response to applicant’s arguments that Mainini (US 2003/0167693 A1) does not teach a plurality of sensors, this is not persuasive because Mainini discloses that “multiple sensor types be can used to accommodate multiple access requirements” (Para [0026]) and, by broadest reasonable interpretation, the door system may include multiple needs for verification (i.e., sensors) of the multiple access requirements, thus a plurality of sensors is disclosed, as required by invention as claimed.
Regarding claim 29, in response to applicant’s arguments that Mainini (US 2003/0167693 A1) does not teach a plurality of sensors, this is not persuasive because Mainini discloses that “multiple sensor types be can used to accommodate multiple access requirements” (Para [0026]) and, by broadest reasonable interpretation, that door system may include multiple needs for verification (i.e., sensors) of the multiple access requirements, thus a plurality of sensors is disclosed, as required by invention as claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mainini.
Regarding claim 29, Mainini discloses, in Figures 1, 2, & 4, a method of operating an entryway, comprising the steps of:
providing a door frame within an opening (Para [0009], “doorframe”);
positioning a source of AC power proximate the door frame (AC wall connection to frame via sensor 110)
pivotally mounting a door (100) to the door frame (Para [0009], “door system”);
converting the AC power to DC power of less than 50 volts DC by rectifying and reducing the voltage of the AC power (Para [0026], “power conditioning circuitry 410 can include…AC to DC conversion”), and supplying low-voltage DC power to the door (Para [0026], “power supply 408 includes a step-down transformer driven by a standard AC line power”…power conditioning circuit 410 powers low voltage DC device door lock mechanism 402 via controller 406);
positioning low voltage DC electric devices on the door (Para [0025], “automatic door system can also include multiple door lock mechanisms, such as one at the base of the door 100 and one at the top of the door 100”), the low voltage DC electric device operable at a DC voltage of less than 50 volts DC (power conditioning circuit 410 to controller 406 to low voltage DC electric device door lock mechanism 402);
mounting a plurality of sensors to the door (Para [0022] & [0026], “door system 10 includes a housing 102 that is securely mounted to the entry door 100…sensor 110 could be mounted internally within the housing 102…multiple sensor types can be used to accommodate multiple access requirements”); and
providing an electronic control unit (406) electrically connected to the AC/DC converter (controller 406 connected to power conditioning circuit 410)  and operably associated with the low voltage DC electric devices and with the sensors  (Para [0030], “controller 406 receives and processes the signal received by sensor 404”) for controlling supply of power thereto (Para [0030], “controller 406 provides the necessary processing function…to coordinate activity of the lock mechanism 402”);
receiving data at the electronic control unit (406) from at least one of the sensors or the at least one of the low voltage DC electric devices (Para [0030], “the controller 406 receives and processes the signal received by the sensor”);
transmitting operating signals or DC power to the low voltage DC electric devices from the electronic control unit in response to the sensors (Para [0030], “controller 406 receives and processes the signal received by the sensor…control 406 provides necessary processing function...to operate the door actuator 400 and to coordinate the activity of the lock mechanism 402”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 18, & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mainini in view of Anderson et al. (US 11,373,471 B2), hereinafter Anderson, and further in view of Hanchett, JR (US 2012/0267962), hereinafter Hanchett.
Regarding claim 1, Mainini discloses, in Figures 1, 2, & 4, a door system, comprising:
a door frame adapted to be mounted within an opening (Para [0009], “doorframe”);
a door (100) pivotally attached to the door frame (Para [0009], “door system”);
an AC/DC converter (Para [0026], “power conditioning circuitry 410 can include…AC to DC conversion”), the AC/DC converter electrically connected to the AC power source and outputting low voltage DC power (Para [0026], “power supply 408 includes a step-down transformer driven by a standard AC line power”…power conditioning circuit 410 powers low voltage DC device door lock mechanism 402 via controller 406).
at least one low voltage DC electric device mounted to the door (Para [0023], “housing 102…includes door lock mechanism 206”) and electrically connected through a wire to the AC/DC converter, the at least one low voltage DC electric device operable at a DC voltage of less than 50 volts DC (power conditioning circuit 410 to controller 406 to low voltage DC electric device door lock mechanism 402).
at least one sensor mounted to the door (Para [0022], “door system 10 includes a housing 102 that is securely mounted to the entry door 100…sensor 110 could be mounted internally within the housing 102”); and
an electronic control unit (406) electrically wire connected to the AC/DC converter (controller 406 connected to power conditioning circuit 410) and configured to receive an input from the at least one sensor (Para [0030], “controller 406 receives and processes the signal received by the sensor 404”) and to send a command and/or power to the at least one low voltage DC electric device (Para [0030], “controller 406 provides the necessary processing function…to coordinate activity of the lock mechanism 402”), but fails to disclose the door including spaced stiles;
the AC/DC converter disposed within a pocket formed in the door frame;
 the electronic control unit mounted in one of the stiles; and
the at least one low voltage DC electric device is at least one of a doorbell, a video camera, and an illumination light.
Anderson discloses, in Figure 6, the door system, comprising:
the door included spaced stiles (Col. 4, Lines 9-10, “doors typically include a door-shaped frame member (e.g., having wooden horizontal rails and vertical stiles)”);
the electronic control unit mounted in one of the stiles (Col. 8, Lines 53-54, “controller housing 681 is otherwise positioned within the frame 601 (e.g., received in the outer edge of one of the door stiles)”); and
the at least one low voltage DC electric device is at least one of a doorbell, a video camera, and an illumination light (Col. 6, Lines 40-42, “low voltage electronic devices (e.g., the door lock 330, the camera 340, etc.)”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the stiles and low voltage DC electric device of Anderson in the door system of Mainini, to achieve the benefit of incorporating internal electronic features within the door, without requiring extensive machining or modification (Anderson, Col. 4, Lines 5-7).
In combination, Mainini and Anderson fail to disclose the AC/DC converter disposed within a pocket formed in the door frame.
However, Hanchett discloses, in Figure 9, wherein the AC/DC converter (Para [0066], “circuit for the frame side of the present invention…circuit 140 comprises…bridge rectifier D9”) is disposed within a pocket formed in the door frame (Para [0048], “mating device 18 is recessed into frame 16”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the AC/DC converter pocket of Hanchett in the door system of Mainini and Anderson, to achieve the benefit of the door system latching into the frame for proper alignment and the minimization of an air-gap (Hanchett, Para [0048]).
Regarding claim 3, the combination of Mainini, Anderson, and Hanchett disclose the door system of claim 1, and Mainini continues to disclose wherein the at least one sensor is mounted to the door and moveable therewith (Para [0022], “sensor 110 could be mounted internally within the housing 102 depending upon the type of communication used”).
Regarding claim 11, Mainini discloses, in Figures 1, 2, & 4, a door system, comprising:
a door frame adapted to be mounted within an opening (Para [0009], “doorframe”);
a door (100) pivotally attached to the door frame (Para [0009], “door system”);
an AC/DC converter (Para [0026], “power conditioning circuitry 410 can include…AC to DC conversion”), the AC/DC converter electrically connected through a wire to the AC power source, the AC/DC converter configured to convert AC power of at least 110 volts AC to DC power of less than 50 volts DC (Para [0026], “power supply 408 includes a step-down transformer driven by a standard AC line power”…power conditioning circuit 410 powers low voltage DC device door lock mechanism 402 via controller 406).
a wired DC power distribution system (power supply 408 & power conditioning circuitry 410) located within the door and electrically connected through a wire to the AC/DC converter (Para [0026], “door system 10 includes a power supply 408…power supply 408 includes a step-down transformer…conditioned through optional power conditioning circuitry 410…power conditioning circuitry 410 can include…AC to DC conversion”);
a plurality of low voltage DC electric device mounted to the door (Para [0025], “automatic door system can also include multiple door lock mechanisms, such as one at the base of the door 100 and one at the top of the door 100”) and electrically connected to the AC/DC converter through the wired DC power distribution system (power conditioning circuit 410 to controller 406 to low voltage DC electric device door lock mechanism 402); and
an electronic control unit (406) electrically connected with the DC electric devices (controller 406 connected to power conditioning circuit 410) and configured for controlling operation and/or providing low voltage DC power thereto (Para [0025], “each of the multiple door lock mechanisms are linked to the controller so their operation can be synchronized”), but fails to disclose the door having stiles and rails;
the AC/DC converter disposed within a pocket formed in the door frame; and
 the electronic control unit positioned within one of the stiles; 
Anderson discloses, in Figure 6, the door system, comprising:
the door included stiles and rails (Col. 4, Lines 9-10, “doors typically include a door-shaped frame member (e.g., having wooden horizontal rails and vertical stiles)”);
the electronic control unit positioned within one of the stiles (Col. 8, Lines 53-54, “controller housing 681 is otherwise positioned within the frame 601 (e.g., received in the outer edge of one of the door stiles)”); and
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the stiles and low voltage DC electric device of Anderson in the door system of Mainini, to achieve the benefit of incorporating internal electronic features within the door, without requiring extensive machining or modification (Anderson, Col. 4, Lines 5-7).
In combination, Mainini and Anderson fail to disclose the AC/DC converter disposed within a pocket formed in the door frame.
However, Hanchett discloses, in Figure 9, wherein the AC/DC converter (Para [0066], “circuit for the frame side of the present invention…circuit 140 comprises…bridge rectifier D9”) is disposed within a pocket formed in the door frame (Para [0048], “mating device 18 is recessed into frame 16”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the AC/DC converter pocket of Hanchett in the door system of Mainini and Anderson, to achieve the benefit of the door system latching into the frame for proper alignment and the minimization of an air-gap (Hanchett, Para [0048]).
Regarding claim 18, Mainini discloses, in Figures 1, 2, & 4, a door system, comprising:
a door frame mounted within an opening (Para [0009], “doorframe”);
a door (100) pivotally attached to the door frame (Para [0009], “door system”);
an AC power source connected with door frame (AC wall connection to frame via sensor 110)
an AC/DC converter (Para [0026], “power conditioning circuitry 410 can include…AC to DC conversion”), the AC/DC converter electrically connected through a wire to the AC power source and outputting low voltage DC power (Para [0026], “power supply 408 includes a step-down transformer driven by a standard AC line power”…power conditioning circuit 410 powers low voltage DC device door lock mechanism 402 via controller 406).
a wired DC power distribution system (power supply 408 & power conditioning circuitry 410) located within the door and electrically connected through a wire to the AC/DC converter (Para [0026], “door system 10 includes a power supply 408…power supply 408 includes a step-down transformer…conditioned through optional power conditioning circuitry 410…power conditioning circuitry 410 can include…AC to DC conversion”);
a plurality of sensors mounted to the door (Para [0022] & [0026], “door system 10 includes a housing 102 that is securely mounted to the entry door 100…sensor 110 could be mounted internally within the housing 102…multiple sensor types can be used to accommodate multiple access requirements”); 
a plurality of low voltage DC electric device mounted to the door (Para [0025], “automatic door system can also include multiple door lock mechanisms, such as one at the base of the door 100 and one at the top of the door 100”) and electrically connected through a wire to the AC/DC converter, the at least one low voltage DC electric device operable at a DC voltage of less than 50 volts DC (power conditioning circuit 410 to controller 406 to low voltage DC electric device door lock mechanism 402); and
an electronic control unit (406) electrically wire connected to the AC/DC converter (controller 406 connected to power conditioning circuit 410) and configured to receive an input from each of the sensors (Para [0030], “controller 406 receives and processes the signal received by sensor 404”) and to send a command and/or power to the at least one low voltage DC electric device (Para [0030], “controller 406 provides the necessary processing function…to coordinate activity of the lock mechanism 402”), but fails to disclose the door having stiles and rails;
the AC/DC converter disposed within a pocket formed in the door frame;
 the electronic control unit mounted in one of the stiles; and
the at least one low voltage DC electric device is at least one of a doorbell, a video camera, and an illumination light.
Anderson discloses, in Figure 6, the door system, comprising:
the door included stiles and rails (Col. 4, Lines 9-10, “doors typically include a door-shaped frame member (e.g., having wooden horizontal rails and vertical stiles)”);
the electronic control unit mounted in one of the stiles (Col. 8, Lines 53-54, “controller housing 681 is otherwise positioned within the frame 601 (e.g., received in the outer edge of one of the door stiles)”); and
the at least one low voltage DC electric device is at least one of a doorbell, a video camera, and an illumination light (Col. 6, Lines 40-42, “low voltage electronic devices (e.g., the door lock 330, the camera 340, etc.)”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the stiles and low voltage DC electric device of Anderson in the door system of Mainini, to achieve the benefit of incorporating internal electronic features within the door, without requiring extensive machining or modification (Anderson, Col. 4, Lines 5-7).
In combination, Mainini and Anderson fail to disclose the AC/DC converter disposed within a pocket formed in the door frame.
However, Hanchett discloses, in Figure 9, wherein the AC/DC converter (Para [0066], “circuit for the frame side of the present invention…circuit 140 comprises…bridge rectifier D9”) is disposed within a pocket formed in the door frame (Para [0048], “mating device 18 is recessed into frame 16”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the AC/DC converter pocket of Hanchett in the door system of Mainini and Anderson, to achieve the benefit of the door system latching into the frame for proper alignment and the minimization of an air-gap (Hanchett, Para [0048]).
Regarding claim 24, the combination of Mainini, Anderson, and Hanchett disclose the entryway of claim 18, and Mainini continues to disclose, in Figures 1, 2, & 4, the entryway further comprising an AC-powered device operably associated with the door frame and connected to the door (Para [0026], “door system 10 includes a power supply 408”), wherein the AC-powered device is electrically connected to the AC power source (Para [0026], “power supply 408 includes a step-down transformer driven by a standard AC line power”).
Claims 4-10, 15-16, 21, 23, & 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mainini, Anderson, and Hanchett as applied to claims 1, 3, 18, & 24 above, and further in view of McKibben et al. (US 2019/0345738 A1), hereinafter McKibben.
Regarding claim 4, the combination of Mainini, Anderson, and Hanchett disclose the door system of claim 1, but fail to disclose the system further comprising a battery, the battery operably associated with the electronic control unit and the at least one low voltage DC electric device in order to provide power thereto.
However, McKibben discloses, in Figures 1 & 2, the system further comprising a battery, the battery operably associated with the electronic control unit (Para [0021], “controller 119 may receive power from a battery housed in the exit device assembly 110”) and the at least one low voltage DC electric device in order to provide power thereto (Para [0020], “sensor 117 may receive power from the power supply 97 or a battery housed in the exit device assembly 110”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the battery of McKibben in the door system of Mainini, Anderson, and Hanchett, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Regarding claim 5, the combination of Mainini, Anderson, Hanchett, and McKibben disclose the door system of claim 4, and Mainini continues to disclose, in Figures 1, 2, & 4, wherein a plurality of low voltage DC electric devices are mounted to the door (Para [0025], “automatic door system can also include multiple door lock mechanisms, such as one at the base of the door 100 and one at the top of the door 100”), each of the low voltage DC electric devices in electrical communication with the electronic control unit (Para [0030], “controller 406 provides the necessary processing function…to coordinate activity of the lock mechanism 402”).
Regarding claim 6, the combination of Mainini, Anderson, Hanchett, and McKibben disclose the door system of claim 5, and Mainini continues to disclose, in Figures 1, 2, & 4, the system, further comprising a plurality of sensors (Para [0026], “multiple sensor types can be used to accommodate multiple access requirements”), wherein each of the sensors is mounted to the door (Para [0022], “sensor 110 could be mounted internally within the housing 102”), and wherein each of the sensors is in communication with the electronic control unit (Para [0030], “controller 406 receives and processes the signal received by sensor 404”).
Regarding claim 7, the combination of Mainini, Anderson, Hanchett, and McKibben disclose the door system of claim 6, and McKibben continues to disclose, in Figures 1 & 2, wherein at least one of the sensors is in wireless communication with the electronic control unit (Para [0021], “the controller 119 may be in wireless communication with the sensor 117”).
Regarding claim 8, the combination of Mainini, Anderson, Hanchett, and McKibben disclose the door system of claim 5, and McKibben continues to disclose, in Figures 1 & 2, wherein at least one of the sensors is in wired communication with the electronic control unit (Para [0021], “the sensor 117 is in communication with the controller 119 by way of a wire 121”).
Regarding claim 9, the combination of Mainini, Anderson, Hanchett, and McKibben disclose the door system of claim 5, and Mainini continues to disclose, in Figure 2, wherein the low voltage DC electric devices are one of a video camera, a door lock, a LED, an illuminated key hole, and a door state sensor (Para [0023], “door lock mechanism 206”).
Regarding claim 10, the combination of Mainini, Anderson, Hanchett, and McKibben disclose the door system of claim 4, and Hanchett continues to disclose, in Figure 10, wherein the battery (BAT1) is a rechargeable battery and the electronic control unit (U1) controls charging of the battery (Para [0088], “regulator U1 provides the necessary voltage V.sub.out to charge a built-in battery BAT1”).
Regarding claim 15, the combination of Mainini, Anderson, and Hanchett disclose the door assembly of claim 11, but fail to disclose the assembly further comprising a battery, the battery electrically connected to the electronic control unit for providing electric power thereto.
However, McKibben discloses, in Figures 1 & 2, wherein the assembly further comprises a battery, the battery electrically connected to the electronic control unit for providing electric power thereto (Para [0021], “controller 119 may receive power from a battery housed in the exit device assembly 110”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the battery of McKibben in the door assembly of Mainini, Anderson, and Hanchett, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Regarding claim 16, the combination of Mainini, Anderson, Hanchett, and McKibben disclose the door assembly of claim 15, and Hanchett continues to disclose, in Figure 10, wherein the battery (BAT1) is a rechargeable battery, and the electronic control unit (U1) is configured to charge the battery (Para [0088], “regulator U1 provides the necessary voltage V.sub.out to charge a built-in battery BAT1”).
Regarding claim 21, the combination of Mainini, Anderson, Hanchett, and Davis disclose the entryway of claim 20, but fail to disclose the entryway further comprising a battery mounted to the door and electrically connected to the electronic control unit for providing electric power thereto.
However, McKibben discloses, in Figures 1 & 2, the entryway further comprising a battery mounted to the door (Para [0019] & [0020], “exit device assembly 110 is mechanically coupled to the door 91…battery housed in the exit device assembly 110”) and electrically connected to the electronic control unit for providing power thereto (Para [0021], “controller 119 may receive power from a battery housed in the exit device assembly 110”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the battery of McKibben in the door system of Mainini, Anderson, Hanchett, and Davis, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Regarding claim 23, Mainini, Anderson, Hanchett, and Davis disclose the entryway of claim 22, but fail to disclose wherein at least one of the sensors is in wireless communication with the electronic control unit.
However, McKibben discloses, in Figures 1 & 2, wherein at least one of the sensors is in wireless communication with the electronic control unit (Para [0021], “the controller 119 may be in wireless communication with the sensor 117”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the wireless sensor communication of McKibben in the entryway of Mainini, Anderson, Hanchett, and Davis, to achieve the benefit of increased flexibility with the amount of sensors that may be incorporated and the positioning of said sensors.
Regarding claim 26, the combination of Mainini, Anderson, Hanchett, Davis, and McKibben discloses the entryway of claim 23, and Mainini continues to disclose, in Figure 1, wherein the low voltage DC electric devices include at least one of a video camera, a door lock, a LED, an illuminated key hole, and a wherein the sensors include a door state sensor (Para [0025], “automatic door system can also include multiple door lock mechanisms, such as one at the base of the door 100, and one at the top of the door 100”).
Regarding claim 27, the combination of Mainini, Anderson, Hanchett, Davis, and McKibben disclose the entryway of claim 23, and Mainini continues to disclose, in Figure 1, further including a sensor mounted to the door frame (Para [0022] & [0026], “sensor 110 could be mounted internally within the housing 102…housing 102 could be connected to the doorframe 108”).
Regarding claim 28, the combination of Mainini, Anderson, Hanchett, Davis, and McKibben discloses the entryway of claim 27, and Mainini continues, in Figure 4, to disclose wherein the electronic control unit (406) is adapted and configured for communication with a remotely located controller (412) for operating at least one of the low voltage DC electric devices (400 & 402) in response to a command from the remotely located controller (Para [0031], “transceiver 412 response with an identification signal. If the controller 406 authenticates the identification signal returned, then the door actuator mechanism 400 is activated”).
Claims 13, 14, & 17, 19-20, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mainini, Anderson, and Hanchett as applied to claims 1, 3, 18, & 24 above, and further in view of Davis et al. (US 10,141,739 B1), hereinafter Davis.
Regarding claim 13, the combination of Mainini, Anderson, and Hanchett disclose the door assembly of claim 11, but fails to disclose wherein a power transfer device is connected to the AC/DC converter and adapted to be connected to the AC power unit.
However, Davis discloses, in Figure 2, wherein a power transfer device (99) is connected to the AC/DC converter (116) and adapted to be connected to the AC power unit (Col. 2, Lines 42-44). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the power transfer device of Davis in the door assembly of Mainini, Anderson, and Hanchett, to achieve the benefit of providing “an opportunity to both power and control a device with a single cable more efficiently than existing approaches” (Davis, Col. 1, Lines 50-52).
Regarding claim 14, the combination of Mainini, Anderson, Hanchett, and Davis disclose the door assembly of claim 13, and Mainini continues to disclose wherein the low voltage DC electric devices are selected from the group consisting of a video camera, a door lock, a LED, an illuminated key hole and a door state sensor (Para [0025], “automatic door system can also include multiple door lock mechanisms, such as one at the base of the door 100 and one at the top of the door 100”).
Regarding claim 17, the combination of Mainini, Anderson, Hanchett, and Davis disclose the door assembly of claim 14, and Mainini continues to disclose, in Figures 1, 2, & 4, wherein at least a first sensor (110) is adapted for operable association with the door (Para [0022], “sensor 110 could be mounted internally within the housing 102”) and in communication with the electronic control unit (Para [0026], “sensor 404 linked by a controller 406”), and wherein the electronic control unit (406) is configured for operating at least one of the low voltage DC electric devices (Para [0030], “controller 406 provides the necessary processing function…to coordinate the activity of the lock mechanism 402”) in response to a signal received from the first sensor (Para [0022] & [0030], “sensor 110 activates the automatic door system 10…controller 406 receives and processes the signal received by the sensor”).
Regarding claim 19, the combination of Mainini, Anderson, and Hanchett disclose the entryway of claim 18, but fail to disclose wherein a power transfer device connects the AC power source unit to the AC/DC converter.
	However, Davis discloses, in Figure 2, wherein a power transfer device (99) connects the AC power source unit (Col. 2, Lines 42-44) to the AC/DC converter (Col. 3, Lines 10-12).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the power transfer device of Davis in the door assembly of Mainini, Anderson, and Hanchett, to achieve the benefit of providing “an opportunity to both power and control a device with a single cable more efficiently than existing approaches” (Davis, Col. 1, Lines 50-52).
	Regarding claim 20, Mainini, Anderson, Hanchett, and Davis disclose the entryway of claim 19, and Mainini continues to disclose, in Figure 4, wherein the AC/DC converter (410) is configured to reduce and convert the voltage of the electric power received from the AC power source (Para [0026], “power supply 408 includes a step-down transformer…output of the transformer is conditioned through optional power conditioning circuitry 410…power conditioning circuitry 410 can include…AC to DC conversion”).
	Regarding claim 22, Mainini, Anderson, Hanchett, and Davis disclose the entryway of claim 19, and Mainini continues to disclose, in Figures 1, 2, & 4, wherein the electronic control unit (406) is configured to provide electric power to the low voltage DC electric devices (power supply 408 through power conditioning circuit 410 through controller 406 to door lock mechanism 402), to receive data from the sensors and the low voltage DC electric devices, or to provide signals to the low voltage DC electric devices (Para [0030], “controller 406 provides the necessary processing function…to coordinate activity of the lock mechanism 402…controller 406 receives and processes the signal received by the sensor 404”).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mainini, Anderson, and Hanchett as applied to claims 1, 3, 18, & 24 above, and further in view of Evans (US 6,924,730 B1).
	Regarding claim 25, the combination of Mainini, Anderson, and Hanchett disclose the entryway of claim 24, but fails to disclose wherein the AC-powered device is mounted to the door frame, and wherein the AC-powered device is adapted to close the door in response to a signal from the electronic control unit.
	However, Evans discloses, in Figure 1 & 8A, wherein the AC-powered device (25) is mounted to the door frame (frame of door 15), and wherein the AC-powered device is adapted to close the door (15) in response to a signal from the electronic control unit (Col. 15, Lines 11-18).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the motor-driven fire door of Evans in the entryway of Mainini, Anderson, and Hanchett, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Allowable Subject Matter
Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J PERENY/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896